Per Curiam.
The item of $14.45 damages to range and bursting of Water-pipes through freezing, which appears to be included in the amount for which the jury rendered their verdict for the plaintiff, was too remote, and should have been disallowed, and defendant’s exception to the refusal of the justice to instruct the jury to disallow that item requires a reversal of the judgment appealed from, unless plaintiff stipulates to reduce her recovery to that extent. Judgment reversed, and a new trial ordered, with costs to . abide the event, unless plaintiff stipulates to reduce the verdict and judgment appealed from by $14.45, in which event the judgment in the reduced amount is affirmed, without costs of this appeal.